Title: From George Washington to John Hancock, 22 April 1776
From: Washington, George
To: Hancock, John

 

Sir
New York 22d April 1776

I was this day honored with the receipt of your favor of the 20th Instt. I have now the pleasure to acquaint you that the four Regiments design’d for Canada embarked Yesterday with a fair Wind for Albany under the Command of Colonels Greaton, Patterson, Bond & Poor, besides which there was a Company of Rifle Men, a Company of Artificers and two Engineers—The whole commanded by Brigadier General Thompson.
I have repeatedly mention’d to the Honorable Congress the distressful situation we are in for want of Arms—With much pains and difficulty I got most of the Regiments from the Eastward tolerably well furnished, but find the York Regiments very badly provided. Colonel Ritzema’s has scarcely any, and yet these Men being inlisted during the War, and at five dollars ⅌ Month, ought not (in my judgment) to be discharged, as we find it almost as difficult to get Men as Arms. This is a matter of some importance which I should be glad to receive the particular opinion of Congress upon.
Mr Baldwin, is one of the Assistant Engineers ordered to Canada—He is indeed a very useful Man in his department, but declined the Service on Account of his pay, which he says is inadequate to his Support. In order to induce him to continue, I promised to represent his Case to Congress, and would recommend an increase of his pay, and that he should have the rank of Lieutinant Colonel, of which he is very deserving. I beg leave therefore to recommend him to the Congress, and that they would make provision for him accordingly.
A few days ago application was made to me by the Committee of Safety for this Colony for an Exchange of Prisoners, for the particulars I beg leave to refer you to their Letter a Copy of which you have inclosed—As there is a standing Order of Congress that no Sailors or Soldiers shall be exchanged for Citizens—I did not incline to comply with their request without the particular direction of Congress, But I have been since informed that the Prisoners mentiond in the Committees Letter as Citizens are really Seamen taken from private Vessells, but not in Arms—How far this may alter the Case, or how far the

reasons which induced the Congress to pass the resolve abovementioned may still exist must be left to their determination.
The Militia, which on my application were Ordered to this place to keep possession until I should arrive with the Continental Forces, were obliged to return home without their pay, as there was not then Money sufficient in the Treasury for that purpose and to answer the Exigencies of the Army—This occasion’d great uneasiness among them and may be attended with very bad consequences in case we should have occasion for their Service on any future emergency—I therefore beg the Congress would make provision for their pay, and point out particularly whether it is to be done by the Commander of the Continental Forces or by the Provincial Assemblies or Conventions from whence they are sent.
As the time for which the Rifle Men inlisted will expire on the first of July next, and as the loss of such a valuable and brave body of Men will be of great injury to the Service, I would submit it to the Consideration of Congress whether it would not [be] best to adopt some method to induce them to Continue—They are indeed a very useful Corps, but I need not mention |this, as their importance is already well known to the Congress; It is necessary they should pay an early attention to this matter, as we know from past experience that men are very slow in reinlisting.
When I had the honor of seeing Admiral Hopkins at New London he represented to me the weak State of his Fleet, occasion’d by Sickness, and the damage he receiv’d in his engagement with the Enemy and requested I would spare him 200 Men to assist him in a design he had formed of attacking Wallace—This I readily consented to, & the Men are to be return’d as soon as the Service is performed.
I wish it was in my power at present to furnish General Lee with the Companies of Artillery he desires—I have already sent two Companies to Quebec, and I have not yet been able to procure a return of those that are here—I expect Colonel Knox every Moment and shall then be able to determine whether any can be spared from hence—Blanketts we are in great want of ourselves, and it was with great difficulty a few could be procured for the Rifle Men that were Ordered for Canada.
I inclose you Mr Winthrop’s receipt for two hundred thousand

dollars brought some time ago from Philadelphia by Major Sherburne, which you will Please to deliver to the Continental Treasurers.
On my arrival here I found that Mr Livingston had been appointed by the Provincial Congress a Commissary to furnish the Continental Troops station’d in this City, with Provisions—I suppose this was done because there was no Continental Commissary then on the Spot. Mr Livingston still claims a right of furnishing all the Troops but those lately arrived from Cambridge. Mr Trumbull is now here, and as I consider him as the principal in that Office I should be glad to know whether any part of the Continental Troops is to be furnish’d by any other than their Commissary General—I must needs say that to me it appears very inconsistent, and must create great confusion in the Accounts as well as in the Contracts. I intended to have laid before Congress the Amount of the rations as supplied by Colonel Trumbull and Mr Livingston, and called upon those Gentlemen to furnish me with a seperate Estimate for that purpose—Colo. Trumbull has given me his, by which it appears he supplies the Troops at 8d. ⅓ ⅌ ration. I have not yet receiv’d any from Mr Livingston but am inform’d his Contract is at 10d. ½—The difference is immense as it will amount to no less than two hundred Pounds ⅌ Day for 20,000 Men—It is indeed to be considered that Mr Livingston’s Contract is including every other Charge, and that to Mr Trumbull’s must be added Store hire, Clerks & every other Contingent Expence, but even then it will not amount to so much as Mr Livingstons by a penny ⅌ ration which in the Gross will be something very considerable—I thought it my duty, without prejudice or partiality to state the matter fully to Congress that they might take such Order upon it as to them shall seem necessary[.] I cannot however in justice to Mr Trumbull help adding that he has been indefatigable in supplying the Army, and I beleive from his Connections in New England, is able to do it on as good terms as any Person in America.
The several matters contained in the foregoing I must beg the early attention of Congress to, and that I may be favord with an Answer as soon as possible. I have the honor to be most respectfully Sir Your most obedient Servant

Go: Washington

